DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Appeal Brief, filed 10/20/2021, with respect to claims 1, 17, and 33, have been fully considered and are persuasive.  The rejections of claims 1, 4-5, 8-10, 12-18, 20-30, and 32-33 have been withdrawn. 

Election/Restrictions
Claim 1 is allowable. Claims 2-3 and 6-7, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Species I, II, and III, as set forth in the Office action mailed on 10/11/2019, is hereby withdrawn and claims 2-3 and 6-7 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim 17 is allowable. Claim 19, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions Species I, II, and III, as set forth in the Office action mailed on 10/11/2019, is hereby withdrawn and claim 19 is hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest a cartridge for use with a digital microfluidics (DMF) reader apparatus, the cartridge having a bottom and a top, the cartridge comprising: a flexible sheet of dielectric material having a first side and a second side, the first side forming an exposed bottom outer surface of the bottom of the cartridge and configured to removably contact the DMF reader apparatus, 
Claims 2-10, 12-16, and 32 depend from claim 1.
Regarding claim 17, the prior art of record fails to teach or suggest  a cartridge for use with a digital microfluidics (DMF) reader apparatus, the cartridge having a bottom and a top, the cartridge comprising: a flexible sheet of dielectric material having a first side and a second side, the first side forming an exposed bottom outer surface of the bottom of the cartridge, configured to removably contact the DMF reader apparatus; a tensioning frame applying tension to hold the flexible sheet of dielectric material flat over the exposed bottom outer surface of the bottom of the cartridge so that the flexible sheet of dielectric material flexes under a vacuum of at least 50 kPa applied by the DMF reader apparatus to secure the flexible sheet of dielectric material against a plurality of drive electrodes on the DMF reader apparatus; a first hydrophobic layer on the second side of the sheet of dielectric material; a top plate having a first side and a second side 
Claims 18-30 depend from claim 17.
Regarding claim 33, the prior art of record fails to teach or suggest  a cartridge for use with a digital microfluidics (DMF) reader apparatus, the cartridge having a bottom and a top, the cartridge comprising: a flexible sheet of dielectric material having a first side and a second side, the first side forming an exposed bottom outer surface of the bottom of the cartridge and configured to removably contact the DMF reader apparatus; a tensioning frame applying tension to hold the flexible sheet of dielectric material flat over the exposed bottom outer surface of the bottom of the cartridge so that the flexible sheet may be secured by vacuum to the DMF reader apparatus; a top plate having a first side and a second side; a ground electrode on the first side of the top plate; a second hydrophobic surface covering the ground electrode; and an air gap separating the first hydrophobic layer and the second hydrophobic layer, wherein the cartridge does not include a drive electrode on the flexible sheet of dielectric.

While the DMF platform disclosed by Kim comprises a compression frame which would provide a degree of tension force in response to an application of force on the electrode arrays, there is no teaching or suggestion of the compression frame being capable of applying constant tension, when an additional force is not applied.  Such functional capabilities, as instantly recited, would require particular structural features (groove/fillet), instantly disclosed in Fig. 49A-51 and argued by the Applicants in pg. 2-4 and 9-11 of the Appeal Brief filed 10/20/2021.  Kim fails to teach or suggest its compression frame comprising a groove (see: 4911 in instant Fig. 49C and instant para. [0265]) or a fillet/trough (see: fillet for film seating in instant Fig. 52D and instant para. [0269]), which has been argued and disclosed by the Applicants as providing the instantly claimed “tension”.  Additionally, it would not have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device disclosed by Kim into such a configuration without the use of impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/Primary Examiner, Art Unit 1797